DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
The hand surgical fastening system of figs. 1-40
The robotic surgical fastening system with four rotatable bodies mounted to a floating plate as in figs. 58-74
The robotic surgical fastening system with the longitudinally axial gear drive bodies of figs. 75-79
The robotic surgical fastening system with the internal threaded drive members of figs. 80-84
The robotic surgical fastening system with closure tube having a proximal end that has an internal thread formed therein that is in threaded engagement with a rotatably movable portion in the form of a closure drive nut as in figs. 85-92
The robotic surgical fastening system with a motor mounted in the housing as in figs. 93-94
The robotic surgical fastening system with two drive motors for different respective drive systems mounted in the housing as in figs. 95-100
The robotic surgical fastening system with a distal closure tube segment utilizing a lug in figs. 101-105
The robotic surgical fastening system with a bayonet attachment as in figs. 106-119
The robotic surgical fastening system with a pulley closure system as in figs. 120-129
The robotic surgical fastening system with a rack and pinion drive system as in figs. 130, 133
The robotic surgical fastening system with a screw-driven wedge and staple pusher assembly as in figs. 134-147
The robotic surgical fastening system comprising a pulley end effector articulation system as in figs. 164-169
The species are independent or distinct because each of the distinct embodiments comprise features that are unique and exclusive to those embodiments which are generally not combinable with different elements accomplishing the same task in the other listed embodiments. In addition, these species are not obvious variants of each other based on the current record.  It is noted that the elements of the sensor and control arrangements depicted in figs. 44 and 52-53 are common to all the embodiments.  Furthermore, the aspects of the robotic housings depicted in figs. 54-57 are common to species b-m.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The numerous and distinct features of the cited and claimed embodiments would require different search terms and different search strategies to conduct a comprehensive search of the cited embodiments resulting in a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731